Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
The instant application is a continuation of 16/385181 filed on 4/16/2019, now patent number 10,867,322, which is a continuation of 13/893397 filed on 5/14/2013, now patent number 10,304,092, and claims priority to provisional application 61/692298 filed on 8/23/2012.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,867,322 and claims 1, 3, and 4 of U.S. Patent No. 10,304,092. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant .

Claims of 16/952688
Claims of US Patent 10,867,322
Claims of US Patent 10,304,092
Claims of 16/952688
1. A product identification and display system comprising:
1. A product identification and display system comprising:
1. A product identification and display system comprising:
 
1. a point of sale computer;
1. a point of sale computer;
1. a point of sale computer;
 
1. a universal serial bus/personal system/2 bypass connected to the point of sale computer configured to split a data output from a bar code reader connected through the universal serial bus/personal system/2 bypass to the point-of-sale computer, the splitting of the data output splitting the data output from the bar code reader into two identical signals, a first of the two identical signals going to the point of sale computer;
1. a universal serial bus/personal system/2 bypass connected to the point of sale computer configured to split a data output from a bar code reader connected through the universal serial bus/personal system/2 bypass to the point-of-sale computer, the splitting of the data output splitting the data output from the bar code reader into two identical signals, a first of the two identical signals going to the point of sale computer;
1. a universal serial bus/personal system/2 bypass connected to the point of sale computer configured to split a data output from a bar code reader connected through the universal serial bus/personal system/2 bypass to the point-of-sale computer, the splitting of the data output splitting the data output from the bar code reader into two identical signals, a first of the two identical signals going to the point of sale computer;
 

1. an electronic display comprising a computer processor, connected through the universal serial bus/personal system/2 bypass to the bar code reader, a second of the two identical signals from the universal serial bus/ personal system/2 bypass going to the electronic display, the electronic display being isolated from communication with the point of sale computer;
1. an electronic display comprising a computer processor, connected through the universal serial bus/personal system/2 bypass to the bar code reader, a second of the two identical signals from the universal serial bus/ personal system/2 bypass going to the electronic display, the electronic display being isolated from communication with the point of sale computer; and
 
1. a database comprising product information, data correlating products in the database, 
1. a database comprising product information, data correlating products in the database, 
1. a database in a computerized storage, the database comprising product information, data correlating products in the database 
 
 
1. and visual representations of product warning information, 
1. and visual representations of product warning information, 
2. The product identification and display system of claim 1 wherein the database further comprises visual representations of product warning information.
1.the database in electronic communication with the electronic display, and isolated from communication with the point of sale computer.
1. the database in electronic communication with the electronic display, and isolated from communication with the point of sale computer;
1. the database in electronic communication with the electronic display, and isolated from communication with the point of sale computer; 
 

1. a memory connected to the computer processor of the electronic display, the memory storing instructions that, when executed by the processor, causes the processor to: identify, using data collected by the bar code reader, at least one product; 
 
3. The product identification and display system of claim 1 further comprising a memory connected to the computer processor of the electronic display, the memory storing instructions that, when executed by the processor, causes the processor to: identify, using the data collected by the bar code reader, at least one product; and
12. The product identification and display system of claim 1 wherein the database is accessible by at least one of a producer, distributor, or store operator, wherein the data correlating products in the database is enterable by the at least one of the producer, distributor, or store operator, 
5. The product identification and display system of claim 2 wherein the database is accessible by at least one of a producer, distributor, or store operator, wherein the data correlating products in the database is enterable by the at least one of the producer, distributor, or store operator, 
1. the database accessible by at least one of a producer, distributor, or store operator, wherein the data correlating products in the database is enterable by the at least one of the producer, distributor, or store operator, 
 
12. via an input to a networked computerized user interface separate from the electronic display.
5. via an input to a networked computerized user interface separate from the electronic display.
1. via a web-based user interface·
 
6. retrieve, from the database, information relating to a second product correlated to the at least one product; and
1. retrieve, from the database, information relating to a second product correlated to the at least one product, 
1. retrieve, from the database, information relating to a second product correlated to the first product 
3. retrieve, from the database, information relating to a second product correlated to the at least one product.

1. the computer processor of the electronic display operable to cause the electronic display to present the information relating to the second product on the electronic display, so as to dynamically present customized information to a customer based on the at least one product, allowing customized advertising directed to the customer presented on the electronic display; and
1. and operable to cause the electronic display to present the information relating to the second product on the electronic display in a first window portion of the electronic display, so as to dynamically present customized information to a customer based on the first product, allowing customized advertising directed to the customer presented on the electronic display; and
5. The product identification and display system of claim 4 wherein the display to present the information relating to the second product allows a customized advertising directed to the customer presented on the electronic display.
8. The product identification and display system of claim of claim 1 wherein the product identification and display system being operable without a modification of the point of sale computer by the isolation of the electronic display and the database from the point of sale computer, thereby allowing the product identification and display system to be operable on an existing point of sale computer without modification of the existing point of sale computer.
1. the product identification and display system being operable without a modification of the point of sale computer by the isolation of the electronic display and the database from the point of sale computer, thereby allowing the product identification and display system to be operable on the point of sale computer without modification of the point of sale computer.
1. the checkout and point of sale system being operable without a modification of the point of sale computer by the isolation of the electronic display and the database from the point of sale computer, thereby allowing the checkout and point of sale system to be operable on an existing point of sale computer without modification of the existing point of sale computer.
 
7. The product identification and display system of claim 6 wherein the instructions stored in the memory, when executed, further causes the processor to retrieve, from the database, a product warning information 

3. The system for presenting information related to an identified product of claim 1 wherein the electronic display is in wireless communication with the database.
 
7. and operable to cause the electronic display to present the product warning information on the electronic display, so as to dynamically present customized product warning information to the customer based on the at least one product, allowing customized information to be directed to the customer presented on the electronic display.
1. and operable to cause the electronic display to present the product warning information on the electronic display, so as to dynamically present customized product warning information to the customer based on the at least one product, allowing customized information to be directed to the customer presented on the electronic display;
4. The system for presenting information related to an identified product of claim 1 wherein the electronic display is configured to retrieve information relating to a third product correlated to the first product from the database, and configured to display the information relating to the third product.
4. The product identification and display system of claim 3 wherein the computer processor of the electronic display is operable to cause the electronic display to present the information relating to the second product on the electronic display, so as to dynamically present customized information to a customer based on the at least one product.
9. The product identification and display system of claim 1 wherein the product identification and display system is a pharmacy product identification and display system.
2. The product identification and display system of claim 1 wherein the product identification and display system is a pharmacy product identification and display system.
 
 
10. The product identification and display system of claim 1 wherein the computer processor of the electronic display is further operable to: detect a user within a pharmacy using data collected by the bar code reader in the pharmacy; and associate the at least one product with the user in the database.
3. The product identification and display system of claim 2 wherein the computer processor of the electronic display is further operable to: detect a user within a pharmacy using data collected by a bar code reader in the pharmacy; and associate the at least one product with the user in the database.
 
 

4. The product identification and display system of claim 3 wherein the computer processor of the electronic display is further operable to: determine, using the data collected by the bar code reader, that the user has purchased the at least one product from the pharmacy; and update the database with the determined purchase data, the computer processor of the electronic display configured to transmit the purchase data regarding the at least one product sold to the database.
 
 
13. The product identification and display system of claim 4 wherein the computer processor of the electronic display is operable to present the information relating to the second product on the electronic display in a first window portion of the electronic display.
6. The product identification and display system of claim 2 wherein the computer processor of the electronic display is operable to present the information relating to the second product on the electronic display in a first window portion of the electronic display.
1. and operable to cause the electronic display to present the information relating to the second product on the electronic display in a first window portion of the electronic display, so as to dynamically present customized information to a customer based on the first product, allowing customized advertising directed to the customer presented on the electronic display; and
14. The product identification and display system of claim 6 wherein the computer processor of the electronic display is operable to present the information relating to the second product on the electronic display in a first window portion of the electronic display.

7. The product identification and display system of claim 6 wherein the computer processor of the electronic display is operable to present the product warning information in a second window portion of the electronic display which is visually separated from the first window portion.
1. wherein the computer processor of the electronic display is operable to cause the electronic display to present product warning information in a second window portion of the electronic display which is visually separated from the first window, so as to dynamically present customized product warning information to the customer based on the first product, allowing customized information to be directed to the customer presented on the electronic display;
 


Claim Objections
Claims 3 and 5-7 are objected to because of the following informalities:  
Claims 3 and 6 recite, “the memory storing instructions that, when executed by the processor, causes the processor to”.  They should recite, “the memory storing instructions that, when executed by the computer processor, causes the computer processor to”.  
Claim 5 recites, “the display”. It should recite, “the electronic display”.  
Claim 7 recites, “wherein the instructions stored in the memory, when executed, further causes the processor.” It should recite, “wherein the the computer processor.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 1, the specification does not describe the invention in sufficient detail to enable one of ordinary skill in the art to recognize that the inventor invented what is claimed. The test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. Claim 1 recites, “the electronic display being isolated from communication with the point of sale computer…the database in electronic communication with the electronic display, and isolated from communication with the point of sale computer. The Specification does not use the word “isolated” and does not explain what is meant by the word “isolated”.  The Specification does not explain that the electronic display is isolated from communication with the point of sale computer. Fig.1 shows that the universal serial bus #120 to be connected to the back of the point-of-sale computer #110, and the electronic display #200 connected to the universal serial bus #120.  So based on Fig. 1, the electronic display cannot be “isolated” from communication with the point of sale computer since the universal serial bus connected the electronic display to the point of sale computer.  Furthermore, paragraph 0017 states, “Using the received bar code data, the electronic display, or point of sale computer, or processor in communication with the display retrieves correlation data associated with received bar code data and displays information of other products related to the product being purchased.”  Based on this paragraph, it is clear that the point of sale computer communicates with the display. So the display can be “isolated from communication with the point of sale computer”.   
The Specification also does not explain that the database is isolated from communication with the point of sale computer.  Paragraph 0009 of the Specification states, “The database is stored in a storage, hard drive, or memory and is in electronic communication with the electronic display and/or point of sale computer. The database may be stored at a location either locally, or remotely to the point-of-sale.”  Based on this paragraph, the database has to communicate with the point of sale computer since the database is in electronic communication with the point of sale computer.  Also, the 
Claim 8 is rejected for similar reasons.
As to claim 12, the specification does not describe the invention in sufficient detail to enable one of ordinary skill in the art to recognize that the inventor invented what is claimed. The test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. Claim 12 recites, “wherein the data correlating products in the database is enterable by the at least one of the producer, distributor, or store operator, via an input to a networked computerized user interface separate from the electronic display.”  The Specification does not explain that an input is via “a networked computerized user interface” or that a networked computerized user interface is “separate from the electronic display”.  Paragraph 0016 of the Specification states, “The product correlation data in the database may be provided by a producer or distributor of products, by the store operator advertiser, or the like. Further, the correlation data may be developed through analysis of prior sales, either through store gathered data, or from large scale data gathering services and data warehouses. Moreover, the correlations may be entered, for example, by a distributor through a web-based user interface.”  This paragraph that the input is through “a web-based user interface” and not “a networked computerized user interface”.  Furthermore, there is nothing in this paragraph and the rest of the specification that explains or even suggests that the “networked computerized user interface” has to be “separate from the 
Claims 2-15 depend directly or indirectly from independent claim 1 and are also rejected under 35 U.S.C. §112(a) as failing to comply with the written description requirement based on such claim dependency.
Potentially Allowable Subject Matter
 Claims 1-15 are potentially allowable once all of the above rejections have been overcome.
The claims of this application contains substantially similar subject matter from the parent applications 13/893397 and 16/385181 (as explained in the double patenting above) and therefore the reasons for the indication of potentially allowable subject matter is the same as discussed in the parent applications.   
Further search found:
Eggert (2009/0216652), which discusses a point of sale system including a point of sale register and a processor operatively coupled to the point of sale register, wherein the processor is physically discreet from the point of sale register. 
Nagy (WO2007/048179), which discusses a barcode scanner that may communicate directly and solely with the payment terminal. Alternatively, the barcode scanner may communicate solely with an electronic cash register . The electrical output from the barcode may then be communicated to the payment terminal through a connection with the electronic cash register. Preferably, the barcode scanner  will communicate with both the electronic cash register and the 
Neither of these references discusses the electronic display being isolated from communication with the point of sale computer and the database being isolated from communication with the point of sale computer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855. The examiner can normally be reached Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MARIE P BRADY/Primary Examiner, Art Unit 3621